Name: Commission Regulation (EEC) No 2661/80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 80 Official Journal of the European Communities No L 276/ 19 COMMISSION REGULATION (EEC) No 2661/80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep paid on the basis of the conversion rate which obtained at the time when the transaction or part tran ­ saction was carried out ; whereas Article 6 of the same Regulation stipulates that the time when a transaction is carried out is to be considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending the adoption of such rules, by the rules of the Member State concerned, in which the amount involved in the trans ­ action becomes due and payable ; whereas, however, by virtue of Article 4 (3) of Regulation (EEC) No 878/77, the said provisions may be waived ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( ! ), and in particular Article 9 (4) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2), as last amended by Regula ­ tion (EEC) No 1366/80 (3), and in particular Article 4 (3) thereof, Whereas Article 9 of Regulation (EEC) No 1837/80 made provision for the granting of a variable slaughter premium for sheep ; whereas detailed rules for its implementation should be laid down ; Whereas it should be stipulated that only animals born and reared within the Member State granting the premium should qualify ; Whereas it is necessary to enable the Member States to grant the premium when animals are first placed on the market with a view to their slaughter ; whereas, in this case, measures should be taken to ensure that animals or the meat therefrom cannot qualify more than once for the premium ; Whereas Article 9 (2) of Regulation (EEC) No 1837/80 lays down that the amount of the premium is to be equal to the difference between the guide level and the market price recorded in the Member State or Member States concerned ; Whereas Article 9 (3) of Regulation (EEC) No 1837/80 lays down that, in the event of payment of the premium in a Member State , an amount equivalent to that premium is to be charged for the products referred to in Article 1 (a) of the said Regulation when those products leave the territory of the Member State concerned ; whereas the detailed rules for calculating this amount must be laid down ; whereas the said amount can be ascertaned only after the products have so left ; whereas it is accordingly necessary to require provision of a security for the said amount ; Whereas, pursuant to Article 4 (2) of Council Regula ­ tion (EEC) No 11 34/68 (4), the sums stated are to be HAS ADOPTED THIS REGULATION : Article 1 1 . Only sheep which : (a) correspond to the quality standards laid down in the Annex, and (b) originate in the Member State where the premium is granted or are raised in that Member State for at least two months, may qualify for the premium referred to in Article 9 of Regulation (EEC) No 1837/80 . 2 . Member States which grant the said premium shall determine, subject to the definition given in para ­ graph 1 , the categories, qualities and weight limits of animals in respect of which the premium is to be payable . 3 . Member States may lay down that the premium shall be granted when the animal is first placed on the market with a view to slaughter. They shall inform the Commission of any use made of this provision . Article 2 1 . The Member States concerned shall take the necessary measures to ensure that sheep carcases and, where the provisions of Article 1 (3) are applied, animals in respect of which the premium has been granted are indelibly marked as such in order to ensure that they cannot again qualify for the premium. 0) OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 106, 29 . 4 . 1977, p. 27 . (3) OJ No L 140, 5 . 6 . 1980, p. 19 . (4) OJ No L 188 , 1 . 8 . 1968 , p. 1 . No L 276/20 Official Journal of the European Communities 20 . 10 . 80 2 . The Member States concerned shall take the measures necessary to ensure that animals and fresh or chilled sheep carcases brought onto their territory are identified as such . Article 3 1 . For each Member State concerned, the level of the premium shall be fixed each week by the Commis ­ sion in respect of the week commencing 21 days before the week of fixing. 2 . For the purpose of calculating the premium level , the market price shall be that recorded in accor ­ dance with the provisions of Article 2 of Regulation (EEC) No 2657/80 . However, the market price for region 5 shall be that recorded in accordance with Article 3 (2) (b) of the same Regulation . 3 . For the purpose of this Article, the Belgium- Luxembourg Economic Union shall be considered as one Member State . Article 4 1 . For each Member State concerned, the amount to be charged on departure of the products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 from its territory, in accordance with Article 9 (3) of that Regulation , shall be fixed each week by the Commis ­ sion . It shall be equal to the amount of the premium fixed in accordance with Article 3 ( 1 ), for the week during which departure of the products in question took place . 2. On departure of the products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 from the territory of the Member State concerned, a security shall be lodged . The security shall be fixed by the Member State in question at a level which covers the amount due pursuant to paragraph 1 ; it shall not be less than the forecast amount of the premium for the week preceding that during which departure takes place . The said security shall be released as soon as the amount referred to in paragraph 1 has been paid . 3 . The amounts referred to in paragraphs 1 and 2 shall be fixed for fresh or chilled sheep carcases . The amounts applicable to the other products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 shall be determined by employing the coefficients referred to in Articles 12 ( 3) and 13 (3 ) of Regulation (EEC) No 1837/80 . Article 5 1 . Member States which grant the premium shall take all necessary steps to ensure compliance with the provisions of this Regulation . 2 . Member States shall , where necessary, take the necessary steps to ensure recovery of an amount equal to the premium which has been paid . Article 6 1 . Member States which grant the premium shall communicate the relevant implementing measures to the Commission , not later than 10 days after the date from which they apply. 2 . Member States which grant the said premium shall communicate the following to the Commission, not later than Thursday each week : (a) the forecast amount of the premium for the current week, taking account of the market price pattern recorded in accordance with the provisions of Article 2 of Regulation (EEC) No 2657/80 ; (b) the provisional amount or the premium for the week preceding the current week ; (c) the actual amount of the premium for the week commencing 21 days before that during which the communication is made and the number of animals in respect of which entitlement to the premium arose during the said week . The Member States in question shall also communi ­ cate to the Commission, as soon as possible and by week, the breakdown by category of the animals in respect of which entitlement to the premium has arisen, together with their total estimated carcase weight. Article 7 The following shall be declared as deductions from EAGGF expenditure :  the amounts charged by the Member States pursuant to Article 4 (1),  the amounts recovered by the Member States in the circumstances referred to in Article 5 (2) to the extent that expenditure corresponding to the said amounts was charged against Community funds . Article 8 1 . The conversion rate to be applied to the premium referred to in Article 1 shall be the represen ­ tative rate in force on the day the animal which is to qualify for the premium is slaughtered or, where the provisions of Article 1 (3) are applied, the day the animal is first placed on the market with a view to slaughter. 2. The conversion rate to be applied to the amounts to be charged pursuant to Article 4 shall be that in force on the day the customs formalities on departure from the Member State in question are completed . Article 9 This Regulation shall enter into force on 20 October 1980 . 20 . 10 . 80 Official Journal of the European Communities No L 276/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1980. For the Commission Finn GUNDELACH Vice-President ANNEX Quality Standards To qualify for the premium a carcase must be reasonably well-fleshed throughout. The loins must be well-developed, the legs and shoulders moderately well-fleshed, but the forequarters may be relatively heavy. The flesh should be firm . As a minimum the fat cover should be light. An over-fat carcase will be rejected . A live animal must be such as to produce a carcase of at least these standards .